Citation Nr: 0903613	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-00 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had active service from November 1964 to November 
1967. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington. 

In a January 2009 Informal Hearing Presentation, the 
veteran's representative presented argument on the issue of 
entitlement to service connection for total body fungus.  In 
a September 2008 rating decision, the RO granted service 
connection and assigned a noncompensable rating for tinea 
versicolor.  Thus, that issue is not before the Board.   


FINDING OF FACT

The veteran did not engage in combat during service and there 
is no corroboration or verification of the occurrence of the 
veteran's claimed stressors. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f), 3.306, 3.159, 4.125(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, a VA examination, and 
service personnel records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in October 2003 and March 2006 and 
the claim was readjudicated in a September 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, a VA examination, service personnel records, 
multiple statements from the veteran, and assisted the 
veteran in obtaining evidence.  Based on the foregoing, all 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file, and the veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


Discussion

The veteran contends that his PTSD is related to active 
service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 
 The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

A November 2003 VA examination reflects a diagnosis of PTSD.  
The veteran's reported stressful experiences were described 
in this examination report to include incidents that occurred 
in 1967 while serving in Bien Hoa, Vietnam with the 537th 
Personnel Service Company (PSC).  The incidents that took 
place in Vietnam included a young blond U.S. Air Force 
service member dying in his arms inside the main gate of Bien 
Hoa.  The veteran described this event as a racial incident 
where a service member was stabbed multiple times by three 
African Americans of the 171st airborne unit.  The veteran 
reported being very upset by this horrifying and bloody 
event, however, he did not personally know any of the 
individuals involved.  He claimed there was a subsequent 
investigation performed by the U.S. Army Criminal 
Investigation Division (CID), however, he was not aware of 
the outcome of the investigation.  The veteran described 
another incident that took place in Bien Hoa, where he was 
blown out of his bunk by an incoming mortar round.  The 
veteran stated that there were no casualties that resulted 
from this incident.  Also in Vietnam, the veteran described 
an incident that occurred when he was on leave and spending 
the night in a nearby village with a fellow service member, 
when Viet Cong members attempted to kill them.  The veteran 
described a fourth incident that took place in Vietnam, when 
he heard screaming during the night and was told the 
following day that a second lieutenant from his support unit 
died because he had been taken into the woods, and literally 
skinned alive.  Finally, the veteran described an incident 
where he learned of the death of his friends, who were 
located elsewhere in Vietnam.    

There is a diagnosis of PTSD, and thus the central issue in 
this case is whether there is credible supporting evidence 
that an in-service stressor actually occurred which supports 
the diagnosis. 

The veteran's service personnel records reflect that he did 
not have combat duty.  Thus, his assertions alone are not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau, 9 Vet. App. at 389 (1996); Dizoglio v. Brown, 
9 Vet. App. 163 (1996).  

In November 2003, following the VA examination, the veteran 
completed a PTSD questionnaire, in which he elaborated on 
some of the various stressors that he experienced in service 
and reported during the VA examination.  Regarding the 
incident where the veteran described the stabbing of the 
young blond service member who died in his arms, he stated 
that it occurred between June through August 1967, just prior 
to the 8 o'clock curfew, approximately 100 feet inside of the 
main gate of the Bien Hoa airbase.  The veteran also stated 
that the man who was stabbed was a young Caucasian man who 
was wearing a gold wedding band.    Regarding the second 
incident the veteran reported, when he was blown out of his 
bunk, he claimed that it happened between June through August 
1967.  He described hearing a whistling sound at 0100 hours 
followed by an explosion, which caused him to be surrounded 
by dirt and gravel.  The veteran stated that the explosion 
occurred approximately 25 feet from the corner of the 
building, where he was located.  The veteran also elaborated 
on the third incident that involved spending the night in a 
village with a fellow service member and Viet Cong members 
attempted to kill them.  The veteran stated that at the time 
of the incident some women spent the night with him and 
during the evening he saw shadows of unidentified individuals 
using flash lights to look through the crack of the wall.  He 
also reported seeing a gun barrel through the crack of the 
wall and hearing people outside of the building questioning 
whether service members were inside.  The veteran described 
another incident that occurred in Vietnam in October or 
November 1967 while the veteran was on leave waiting to take 
a plane within the country, specifically, he saw Korean 
soldiers wearing severed ears.  In addition, on the return 
plane trip, the veteran reported that he was recipient of 
small arms fire somewhere between Saigon and Vung Tau.

Subsequently, the veteran submitted a personal statement in 
April 2004, where he indicated another situation as claimed 
as a stressor.  At the time of the incident, the veteran was 
serving in the 537th PSC at Bien Hoa.  This stressor included 
an incident where the veteran was told to fire his M-50 into 
the jungle after hearing some noise.  In January 2005, the 
veteran submitted an additional personal statement, where he 
stated that this stressor occurred between mid-August to the 
end of September 1967.  

The RO requested research assistance from the Joint Service 
Records Research Center (JSRRC) to verify the aforementioned 
stressors claimed by the veteran when he served in the 
520/537th PSC.  The JSRRS report provided details for several 
incidents that occurred during October to November 1967 in 
Long Binh and one incident in December 1967 in Bien Hoa.  
While the report verified an incident that included mortar 
and small arms attacks in December 1967 at Bien Hoa, the 
veteran's service personnel records show that he left Vietnam 
in early November 1967, prior to the documented attack.  
Furthermore, the JSRRC did not find any information regarding 
the veteran's claim of being blown from his bunk, nor did it 
find any information regarding the veteran's stressors 
detailed above.  Thus, the veteran did not provide sufficient 
information to verify his claimed stressors.  

In a September 2008 memorandum, the RO made a formal finding 
on a lack of information required to verify stressors in 
connection with the veteran's PTSD claim.  Specifically, the 
RO submitted the veteran's claimed stressors to the JSRRC 
including, the witnessed stabbing of a service man in August 
to September 1967, experiencing mortar attack from August 
1967 to September 1967, and the skinning alive of a second 
lieutenant from his unit.  The RO did not submit several 
claimed stressors to the JSRRC, as the veteran did not 
provide sufficient information to verify the stressors, 
including firing into the jungle, plane taking small arms 
fire while traveling on leave within Vietnam, witnessing 
Korean soldiers wearing severed human ears, learning of the 
death of friends elseware in Vietnam, and danger from 
unidentified individuals while sleeping in a village off 
outside of Bien Hoa.  The memo stated that all proper 
procedures to obtain information from the veteran had been 
followed, but the information provided by the veteran was 
insufficient to verify his stressors.  

In sum, the Board finds that the veteran did not have combat 
duty and his alleged in-service stressors consist of 
anecdotal incidents rather than verifiable incidents; the 
alleged incidents have not been corroborated by official 
records, buddy statements, or any other supportive evidence. 
 He has not produced any witness who can corroborate his 
testimony.  He has not provided sufficient information with 
which the RO could verify an in-service stressor.  

In the absence of a verified stressor of record, there is no 
basis upon which to find that claimed PTSD has a causal 
relationship to any incident of the veteran's service.  Thus, 
the regulatory criteria for a claim for service connection 
for PTSD are not met, and the claim is denied.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
for service connection for PTSD must be denied.  38 U.S.C.A. 
§ 5107(b); also see generally Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).


ORDER

Service connection for PTSD is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


